
	
		I
		112th CONGRESS
		2d Session
		H. R. 5472
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on preformed iodide
		  pellets or powder composed of iodides of dysprosium, thallium sodium, holmium,
		  thulium and calcium.
	
	
		1.Preformed iodide pellets or
			 powder composed of iodides of dysprosium, thallium sodium, holmium, thulium and
			 calcium
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Preformed iodide pellets or powder composed of iodides of
						dysprosium, thallium sodium, holmium, thulium and calcium (CAS Nos. 7681–82–5,
						7790–30–9, 15474–63–2, 13813–41–7, 13813–43–9, and 10102–68–8) (provided for in
						sub-heading 2827.60.51) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
